
	
		I
		111th CONGRESS
		2d Session
		H. R. 5699
		IN THE HOUSE OF REPRESENTATIVES
		
			July 1, 2010
			Mr. Miller of Florida
			 (for himself, Mr. Bonner, and
			 Mr. Boyd) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide tax
		  benefits for certain areas affected by the discharge of oil by reason of the
		  explosion on, and sinking of, the mobile offshore drilling unit Deepwater
		  Horizon, and for other purposes.
	
	
		1.Short title; etc
			(a)Short
			 TitleThis Act may be cited as the Gulf Oil Spill Recovery Act of
			 2010.
			(b)Amendment of
			 1986 CodeExcept as otherwise expressly provided, whenever in
			 this Act an amendment or repeal is expressed in terms of an amendment to, or
			 repeal of, a section or other provision, the reference shall be considered to
			 be made to a section or other provision of the Internal Revenue Code of
			 1986.
			(c)Table of
			 ContentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; etc.
					Sec. 2. Tax benefits for Gulf Oil Spill Recovery
				Zone.
					Sec. 3. Special extension of bonus depreciation placed in
				service date for taxpayers affected by the Gulf Oil Spill.
					Sec. 4. Gulf Coast Recovery Bonds.
				
			2.Tax benefits for
			 Gulf Oil Spill Recovery Zone
			(a)In
			 GeneralSubchapter Y of chapter 1 is amended by adding at the end
			 the following new part:
				
					IVTAX
				BENEFITS FOR GULF OIL SPILL RECOVERY ZONE
						
							Sec. 1400V–1. Gulf Oil Spill Recovery Zone.
							Sec. 1400V–2. Tax benefits for Gulf Oil Spill Recovery
				  Zone.
							Sec. 1400V–3. Housing tax benefits.
							Sec. 1400V–4. Special rules for use of retirement
				  funds.
							Sec. 1400V–5. Employee Retention Credit for Employers Affected
				  by Gulf Oil Spill.
							Sec. 1400V–6. Additional tax relief provisions.
							Sec. 1400V–7. Special rules for mortgage revenue
				  bonds.
						
						1400V–1.Gulf Oil
				Spill Recovery ZoneFor
				purposes of this part—
							(1)Gulf Oil Spill
				Recovery ZoneThe term Gulf Oil Spill Recovery Zone
				means the following counties and parishes affected by the Gulf Oil
				Spill:
								(A)Terrebone,
				LaFourche, Jefferson, Plaquemines, St. Bernard, Orleans, and St. Tammany
				parishes in the State of Louisiana,
								(B)Mobile and Baldwin
				counties in the State of Alabama,
								(C)Hancock, Harrison,
				and Jackson counties in the State of Mississippi, and
								(D)Escambia, Santa Rosa, Okaloosa, Walton,
				Bay, Holmes, Washington, Gulf, and Franklin counties in the State of
				Florida.
								(2)Gulf Oil
				SpillThe term Gulf Oil
				Spill means the discharge of oil by reason of the explosion on, and
				sinking of, the mobile offshore drilling unit Deepwater Horizon.
							1400V–2.Tax
				benefits for Gulf Oil Spill Recovery Zone
							(a)Tax-Exempt Bond
				Financing
								(1)In
				generalFor purposes of this title—
									(A)any qualified Gulf
				Oil Spill Recovery Zone Bond described in paragraph (2)(A)(i) shall be treated
				as an exempt facility bond, and
									(B)any qualified Gulf
				Oil Spill Recovery Zone Bond described in paragraph (2)(A)(ii) shall be treated
				as a qualified mortgage bond.
									(2)Qualified Gulf
				Oil Spill Recovery Zone bondFor purposes of this subsection, the
				term qualified Gulf Oil Spill Recovery Zone Bond means any bond
				issued as part of an issue if—
									(A)(i)95 percent or more of
				the net proceeds (as defined in section 150(a)(3)) of such issue are to be used
				for qualified project costs, or
										(ii)such issue meets the requirements
				of a qualified mortgage issue, except as otherwise provided in this
				subsection,
										(B)such bond is
				issued by the State of Florida, Alabama, Louisiana, or Mississippi, or any
				political subdivision thereof,
									(C)such bond is
				designated for purposes of this section by—
										(i)in
				the case of a bond which is required under State law to be approved by the bond
				commission of such State, such bond commission, and
										(ii)in the case of
				any other bond, the Governor of such State,
										(D)such bond is
				issued after the date of the enactment of this section and before January 1,
				2016, and
									(E)no portion of the
				proceeds of such issue is to be used to provide any property described in
				section 144(c)(6)(B).
									(3)Limitations on
				bonds
									(A)Aggregate amount
				designatedThe maximum aggregate face amount of bonds which may
				be designated under this subsection with respect to any State shall not exceed
				the product of $2,500 multiplied by the portion of the State population which
				is in the Gulf Oil Spill Recovery Zone (as determined on the basis of the most
				recent census estimate of resident population released by the Bureau of Census
				before April 20, 2010).
									(B)Movable
				propertyNo bonds shall be issued which are to be used for
				movable fixtures and equipment.
									(4)Qualified
				project costsFor purposes of this subsection, the term
				qualified project costs means—
									(A)the cost of any
				qualified residential rental project (as defined in section 142(d)) located in
				the Gulf Oil Spill Recovery Zone, and
									(B)the cost of
				acquisition, construction, reconstruction, and renovation of—
										(i)nonresidential
				real property (including fixed improvements associated with such property)
				located in the Gulf Oil Spill Recovery Zone, and
										(ii)public utility
				property (as defined in section 168(i)(10)) located in the Gulf Oil Spill
				Recovery Zone.
										(5)Special
				rulesIn applying this title to any qualified Gulf Oil Spill
				Recovery Zone Bond, the following modifications shall apply:
									(A)Section 142(d)(1)
				(defining qualified residential rental project) shall be applied—
										(i)by
				substituting 60 percent for 50 percent in
				subparagraph (A) thereof, and
										(ii)by substituting
				70 percent for 60 percent in subparagraph (B)
				thereof.
										(B)Section 143
				(relating to mortgage revenue bonds: qualified mortgage bond and qualified
				veterans’ mortgage bond) shall be applied—
										(i)only with respect
				to owner-occupied residences in the Gulf Oil Spill Recovery Zone,
										(ii)by treating any
				such residence in the Gulf Oil Spill Recovery Zone as a targeted area
				residence,
										(iii)by applying
				subsection (f)(3) thereof without regard to subparagraph (A) thereof,
				and
										(iv)by substituting
				$150,000 for $15,000 in subsection (k)(4)
				thereof.
										(C)Except as provided
				in section 143, repayments of principal on financing provided by the issue of
				which such bond is a part may not be used to provide financing.
									(D)Section 146
				(relating to volume cap) shall not apply.
									(E)Section 147(d)(2)
				(relating to acquisition of existing property not permitted) shall be applied
				by substituting 50 percent for 15 percent each
				place it appears.
									(F)Section
				148(f)(4)(C) (relating to exception from rebate for certain proceeds to be used
				to finance construction expenditures) shall apply to the available construction
				proceeds of bonds which are part of an issue described in paragraph
				(2)(A)(i).
									(G)Section 57(a)(5)
				(relating to tax-exempt interest) shall not apply.
									(6)Separate issue
				treatment of portions of an issueThis subsection shall not apply
				to the portion of an issue which (if issued as a separate issue) would be
				treated as a qualified bond or as a bond that is not a private activity bond
				(determined without regard to paragraph (1)), if the issuer elects to so treat
				such portion.
								(b)Advance
				Refundings of Certain Tax-Exempt Bonds
								(1)In
				generalWith respect to a bond described in paragraph (3), one
				additional advance refunding after the date of the enactment of this section
				and before January 1, 2016, shall be allowed under the applicable rules of
				section 149(d) if—
									(A)the Governor of
				the State designates the advance refunding bond for purposes of this
				subsection, and
									(B)the requirements
				of paragraph (5) are met.
									(2)Certain private
				activity bondsWith respect to a bond described in paragraph (3)
				which is an exempt facility bond described in paragraph (1) or (2) of section
				142(a), one advance refunding after the date of the enactment of this section
				and before January 1, 2016, shall be allowed under the applicable rules of
				section 149(d) (notwithstanding paragraph (2) thereof) if the requirements of
				subparagraphs (A) and (B) of paragraph (1) are met.
								(3)Bonds
				describedA bond is described in this paragraph if such bond was
				outstanding on April 20, 2010, and is issued by the State of Florida, Alabama,
				Louisiana, or Mississippi, or a political subdivision thereof.
								(4)Aggregate
				limitThe maximum aggregate face amount of bonds which may be
				designated under this subsection by the Governor of a State shall not
				exceed—
									(A)$4,500,000,000 in the case of the State of
				Florida,
									(B)$4,500,000,000 in
				the case of the State of Louisiana,
									(C)$4,500,000,000 in
				the case of the State of Mississippi, and
									(D)$4,500,000,000 in
				the case of the State of Alabama.
									(5)Additional
				requirementsThe requirements of this paragraph are met with
				respect to any advance refunding of a bond described in paragraph (3)
				if—
									(A)no advance
				refundings of such bond would be allowed under this title on or after April 20,
				2010,
									(B)the advance
				refunding bond is the only other outstanding bond with respect to the refunded
				bond, and
									(C)the requirements
				of section 148 are met with respect to all bonds issued under this
				subsection.
									(6)Use of proceeds
				requirementThis subsection shall not apply to any advance
				refunding of a bond which is issued as part of an issue if any portion of the
				proceeds of such issue (or any prior issue) was (or is to be) used to provide
				any property described in section 144(c)(6)(B).
								(c)Low-Income
				Housing Credit
								(1)Additional
				housing credit dollar amount for Gulf Oil Spill Recovery Zone
									(A)In
				generalFor purposes of section 42, in the case of calendar years
				2010, 2011, and 2012, the State housing credit ceiling of each State, any
				portion of which is located in the Gulf Oil Spill Recovery Zone, shall be
				increased by the lesser of—
										(i)the aggregate
				housing credit dollar amount allocated by the State housing credit agency of
				such State to buildings located in the Gulf Oil Spill Recovery Zone for such
				calendar year, or
										(ii)the Gulf Oil
				Spill Recovery housing amount for such State for such calendar year.
										(B)Gulf opportunity
				housing amountFor purposes of subparagraph (A), the term
				Gulf Oil Spill Recovery housing amount means, for any calendar
				year, the amount equal to the product of $18.00 multiplied by the portion of
				the State population which is in the Gulf Oil Spill Recovery Zone (as
				determined on the basis of the most recent census estimate of resident
				population released by the Bureau of Census before April 20, 2010).
									(C)Allocations
				treated as made first from additional allocation amount for purposes of
				determining carryoverFor purposes of determining the unused
				State housing credit ceiling under section 42(h)(3)(C) for any calendar year,
				any increase in the State housing credit ceiling under subparagraph (A) shall
				be treated as an amount described in clause (ii) of such section.
									(2)Difficult
				development area
									(A)In
				generalFor purposes of section 42, in the case of property
				placed in service during 2011, 2012, or 2013, the Gulf Oil Spill Recovery
				Zone—
										(i)shall be treated
				as difficult development areas designated under subclause (I) of section
				42(d)(5)(C)(iii), and
										(ii)shall not be
				taken into account for purposes of applying the limitation under subclause (II)
				of such section.
										(B)ApplicationSubparagraph
				(A) shall apply only to—
										(i)housing credit
				dollar amounts allocated during the period beginning on January 1, 2011, and
				ending on December 31, 2013, and
										(ii)buildings placed
				in service during such period to the extent that paragraph (1) of section 42(h)
				does not apply to any building by reason of paragraph (4) thereof, but only
				with respect to bonds issued after December 31, 2010.
										(3)Special rule for
				applying income testsIn the case of property placed in
				service—
									(A)during 2011, 2012,
				or 2013,
									(B)in the Gulf Oil
				Spill Recovery Zone, and
									(C)in a
				nonmetropolitan area (as defined in section 42(d)(5)(C)(iv)(IV)),
									section 42
				shall be applied by substituting national nonmetropolitan median gross
				income (determined under rules similar to the rules of section
				142(d)(2)(B)) for area median gross income in
				subparagraphs (A) and (B) of section 42(g)(1).(4)DefinitionsAny
				term used in this subsection which is also used in section 42 shall have the
				same meaning as when used in such section.
								(d)Special
				Allowance for Certain Property Acquired on or After April 20, 2010
								(1)Additional
				allowanceIn the case of any qualified Gulf Oil Spill Recovery
				Zone property—
									(A)the depreciation
				deduction provided by section 167(a) for the taxable year in which such
				property is placed in service shall include an allowance equal to 50 percent of
				the adjusted basis of such property, and
									(B)the adjusted basis
				of the qualified Gulf Oil Spill Recovery Zone property shall be reduced by the
				amount of such deduction before computing the amount otherwise allowable as a
				depreciation deduction under this chapter for such taxable year and any
				subsequent taxable year.
									(2)Qualified Gulf
				Oil Spill Recovery Zone propertyFor purposes of this
				subsection—
									(A)In
				generalThe term qualified Gulf Oil Spill Recovery Zone
				property means property—
										(i)(I)which is described in
				section 168(k)(2)(A)(i), or
											(II)which is nonresidential real property or
				residential rental property,
											(ii)substantially all
				of the use of which is in the Gulf Oil Spill Recovery Zone and is in the active
				conduct of a trade or business by the taxpayer in such Zone,
										(iii)the original use
				of which in the Gulf Oil Spill Recovery Zone commences with the taxpayer on or
				after April 20, 2010,
										(iv)which is acquired
				by the taxpayer by purchase (as defined in section 179(d)) on or after April
				20, 2010, but only if no written binding contract for the acquisition was in
				effect before April 20, 2010, and
										(v)which is placed in
				service by the taxpayer on or before December 31, 2012 (December 31, 2013, in
				the case of nonresidential real property and residential rental
				property).
										(B)Exceptions
										(i)Alternative
				depreciation propertySuch term shall not include any property
				described in section 168(k)(2)(D)(i).
										(ii)Tax-exempt
				bond-financed propertySuch term shall not include any property
				any portion of which is financed with the proceeds of any obligation the
				interest on which is exempt from tax under section 103.
										(iii)Qualified
				revitalization buildingsSuch term shall not include any
				qualified revitalization building with respect to which the taxpayer has
				elected the application of paragraph (1) or (2) of section 1400I(a).
										(iv)Election
				outIf a taxpayer makes an election under this clause with
				respect to any class of property for any taxable year, this subsection shall
				not apply to all property in such class placed in service during such taxable
				year.
										(3)Special
				rulesFor purposes of this subsection, rules similar to the rules
				of subparagraph (E) of section 168(k)(2) shall apply, except that such
				subparagraph shall be applied—
									(A)by substituting
				April 20, 2010 for December 31, 2007 each place
				it appears therein,
									(B)by substituting
				January 1, 2013 for January 1, 2010 in clause (i)
				thereof, and
									(C)by substituting
				qualified Gulf Oil Spill Recovery Zone property for
				qualified property in clause (iv) thereof.
									(4)Allowance
				against alternative minimum taxFor purposes of this subsection,
				rules similar to the rules of section 168(k)(2)(G) shall apply.
								(5)RecaptureFor
				purposes of this subsection, rules similar to the rules under section
				179(d)(10) shall apply with respect to any qualified Gulf Oil Spill Recovery
				Zone property which ceases to be qualified Gulf Oil Spill Recovery Zone
				property.
								(e)Increase in
				Expensing Under Section 179
								(1)In
				generalFor purposes of section 179—
									(A)the dollar amount
				in effect under section 179(b)(1) for the taxable year shall be increased by
				the lesser of—
										(i)$100,000,
				or
										(ii)the cost of
				qualified section 179 Gulf Oil Spill Recovery Zone property placed in service
				during the taxable year, and
										(B)the dollar amount
				in effect under section 179(b)(2) for the taxable year shall be increased by
				the lesser of—
										(i)$600,000,
				or
										(ii)the cost of
				qualified section 179 Gulf Oil Spill Recovery Zone property placed in service
				during the taxable year.
										(2)Qualified
				section 179 Gulf Oil Spill Recovery Zone
				propertyFor purposes of this subsection, the term
				qualified section 179 Gulf Oil Spill Recovery Zone property means
				section 179 property (as defined in section 179(d)) which is qualified Gulf Oil
				Spill Recovery Zone property (as defined in subsection (d)(2)).
								(3)Coordination
				with empowerment zones and renewal communitiesFor purposes of
				sections 1397A and 1400J, qualified section 179 Gulf Oil Spill Recovery Zone
				property shall not be treated as qualified zone property or qualified renewal
				property, unless the taxpayer elects not to take such qualified section 179
				Gulf Oil Spill Recovery Zone property into account for purposes of this
				subsection.
								(4)RecaptureFor
				purposes of this subsection, rules similar to the rules under section
				179(d)(10) shall apply with respect to any qualified section 179 Gulf Oil Spill
				Recovery Zone property which ceases to be qualified section 179 Gulf Oil Spill
				Recovery Zone property.
								(f)Expensing for
				Certain Demolition and Clean-Up Costs
								(1)In
				generalA taxpayer may elect to treat 50 percent of any qualified
				Gulf Oil Spill Recovery Zone clean-up cost as an expense which is not
				chargeable to capital account. Any cost so treated shall be allowed as a
				deduction for the taxable year in which such cost is paid or incurred.
								(2)Qualified Gulf
				Oil Spill Recovery Zone clean-up costFor purposes of this
				subsection, the term qualified Gulf Oil Spill Recovery Zone clean-up
				cost means any amount paid or incurred during the period beginning on
				April 20, 2010, and ending on December 31, 2012, for the removal of debris
				from, or the demolition of structures on, real property which is located in the
				Gulf Oil Spill Recovery Zone and which is—
									(A)held by the
				taxpayer for use in a trade or business or for the production of income,
				or
									(B)property described
				in section 1221(a)(1) in the hands of the taxpayer.
									For
				purposes of the preceding sentence, amounts paid or incurred shall be taken
				into account only to the extent that such amount would (but for paragraph (1))
				be chargeable to capital account.(g)Extension of
				Expensing for Environmental Remediation CostsWith respect to any
				qualified environmental remediation expenditure (as defined in section 198(b))
				paid or incurred on or after April 20, 2010, in connection with a qualified
				contaminated site located in the Gulf Oil Spill Recovery Zone, section 198
				(relating to expensing of environmental remediation costs) shall be
				applied—
								(1)in the case of
				expenditures paid or incurred on or after April 20, 2010, and before January 1,
				2013, by substituting December 31, 2012 for the date contained
				in section 198(h), and
								(2)except as provided
				in section 198(d)(2), by treating petroleum products (as defined in section
				4612(a)(3)) as a hazardous substance.
								(h)Increase in
				Rehabilitation CreditIn the case of qualified rehabilitation
				expenditures (as defined in section 47(c)) paid or incurred during the period
				beginning on April 20, 2010, and ending on December 31, 2013, with respect to
				any qualified rehabilitated building or certified historic structure (as
				defined in section 47(c)) located in the Gulf Oil Spill Recovery Zone,
				subsection (a) of section 47 (relating to rehabilitation credit) shall be
				applied—
								(1)by substituting
				13 percent for 10 percent in paragraph (1)
				thereof, and
								(2)by substituting
				26 percent for 20 percent in paragraph (2)
				thereof.
								(i)Treatment of Net
				Operating Losses Attributable to Gulf Oil Spill Recovery Zone Losses
								(1)In
				generalIf a portion of any net operating loss of the taxpayer
				for any taxable year is a qualified Gulf Oil Spill Recovery Zone loss, the
				following rules shall apply:
									(A)Extension of
				carryback periodSection 172(b)(1) shall be applied with respect
				to such portion—
										(i)by
				substituting 5 taxable years for 2 taxable years
				in subparagraph (A)(i), and
										(ii)by not taking
				such portion into account in determining any eligible loss of the taxpayer
				under subparagraph (F) thereof for the taxable year.
										(B)Suspension of 90
				percent amt limitationSection 56(d)(1) shall be applied by
				increasing the amount determined under subparagraph (A)(ii)(I) thereof by the
				sum of the carrybacks and carryovers of any net operating loss attributable to
				such portion.
									(2)Qualified Gulf
				Oil Spill Recovery Zone lossFor purposes of paragraph (1), the
				term qualified Gulf Oil Spill Recovery Zone loss means the lesser
				of—
									(A)the excess
				of—
										(i)the net operating
				loss for such taxable year, over
										(ii)the specified
				liability loss for such taxable year to which a 10-year carryback applies under
				section 172(b)(1)(C), or
										(B)the aggregate
				amount of the following deductions to the extent taken into account in
				computing the net operating loss for such taxable year:
										(i)Any deduction for
				any qualified Gulf Oil Spill Recovery Zone casualty loss.
										(ii)Any deduction for
				moving expenses paid or incurred after April 19, 2010, and before January 1,
				2014, and allowable under this chapter to any taxpayer in connection with the
				employment of any individual—
											(I)whose principal
				place of abode was located in the Gulf Oil Spill Recovery Zone before April 20,
				2010,
											(II)who was unable to
				remain in such abode as the result of the Gulf Oil Spill, and
											(III)whose principal
				place of employment with the taxpayer after such expense is located in the Gulf
				Oil Spill Recovery Zone.
											For purposes
				of this clause, the term moving expenses has the meaning given
				such term by section 217(b), except that the taxpayer’s former residence and
				new residence may be the same residence if the initial vacating of the
				residence was by reason of the Gulf Oil Spill.(iii)Any deduction
				allowable under this chapter for expenses paid or incurred after April 19,
				2010, and before January 1, 2013, to temporarily house any employee of the
				taxpayer whose principal place of employment is in the Gulf Oil Spill Recovery
				Zone.
										(iv)Any deduction for
				depreciation (or amortization in lieu of depreciation) allowable under this
				chapter with respect to any qualified Gulf Oil Spill Recovery Zone property (as
				defined in subsection (d)(2), but without regard to subparagraph (B)(iv)
				thereof)) for the taxable year such property is placed in service.
										(v)Any deduction
				allowable under this chapter for repair expenses (including expenses for
				removal of debris) paid or incurred after April 19, 2010, and before January 1,
				2013, with respect to any damage attributable to the Gulf Oil Spill and in
				connection with property which is located in the Gulf Oil Spill Recovery
				Zone.
										(3)Qualified Gulf
				Oil Spill Recovery Zone casualty loss
									(A)In
				generalFor purposes of paragraph (2)(B)(i), the term
				qualified Gulf Oil Spill Recovery Zone casualty loss means any
				uncompensated section 1231 loss (as defined in section 1231(a)(3)(B)) of
				property located in the Gulf Oil Spill Recovery Zone if—
										(i)such loss is
				allowed as a deduction under section 165 for the taxable year, and
										(ii)such loss is by
				reason of the Gulf Oil Spill.
										(B)Reduction for
				gains from involuntary conversionThe amount of qualified Gulf
				Oil Spill Recovery Zone casualty loss which would (but for this subparagraph)
				be taken into account under subparagraph (A) for any taxable year shall be
				reduced by the amount of any gain recognized by the taxpayer for such year from
				the involuntary conversion by reason of the Gulf Oil Spill of property located
				in the Gulf Oil Spill Recovery Zone.
									(C)Coordination
				with general disaster loss rulesSubsections (h) and (i) of
				section 165 shall not apply to any qualified Gulf Oil Spill Recovery Zone
				casualty loss to the extent such loss is taken into account under this
				subsection.
									(4)Special
				rulesFor purposes of paragraph (1), rules similar to the rules
				of paragraphs (2) and (3) of section 172(i) shall apply with respect to such
				portion.
								(j)Credit to
				Holders of Gulf Oil Spill Recovery tax credit Bonds
								(1)Allowance of
				creditIf a taxpayer holds a Gulf Oil Spill Recovery tax credit
				bond on one or more credit allowance dates of the bond occurring during any
				taxable year, there shall be allowed as a credit against the tax imposed by
				this chapter for the taxable year an amount equal to the sum of the credits
				determined under paragraph (2) with respect to such dates.
								(2)Amount of
				credit
									(A)In
				generalThe amount of the credit determined under this paragraph
				with respect to any credit allowance date for a Gulf Oil Spill Recovery tax
				credit bond is 25 percent of the annual credit determined with respect to such
				bond.
									(B)Annual
				creditThe annual credit determined with respect to any Gulf Oil
				Spill Recovery tax credit bond is the product of—
										(i)the credit rate
				determined by the Secretary under subparagraph (C) for the day on which such
				bond was sold, multiplied by
										(ii)the outstanding
				face amount of the bond.
										(C)DeterminationFor
				purposes of subparagraph (B), with respect to any Gulf Oil Spill Recovery tax
				credit bond, the Secretary shall determine daily or cause to be determined
				daily a credit rate which shall apply to the first day on which there is a
				binding, written contract for the sale or exchange of the bond. The credit rate
				for any day is the credit rate which the Secretary or the Secretary’s designee
				estimates will permit the issuance of Gulf Oil Spill Recovery tax credit bonds
				with a specified maturity or redemption date without discount and without
				interest cost to the issuer.
									(D)Credit allowance
				dateFor purposes of this subsection, the term credit
				allowance date means March 15, June 15, September 15, and December 15.
				Such term also includes the last day on which the bond is outstanding.
									(E)Special rule for
				issuance and redemptionIn the case of a bond which is issued
				during the 3-month period ending on a credit allowance date, the amount of the
				credit determined under this paragraph with respect to such credit allowance
				date shall be a ratable portion of the credit otherwise determined based on the
				portion of the 3-month period during which the bond is outstanding. A similar
				rule shall apply when the bond is redeemed or matures.
									(3)Limitation based
				on amount of taxThe credit allowed under paragraph (1) for any
				taxable year shall not exceed the excess of—
									(A)the sum of the
				regular tax liability (as defined in section 26(b)) plus the tax imposed by
				section 55, over
									(B)the sum of the
				credits allowable under part IV of subchapter A (other than subpart C and this
				subsection).
									(4)Gulf Oil Spill
				Recovery tax credit bondFor purposes of this subsection—
									(A)In
				generalThe term Gulf Oil Spill Recovery tax credit
				bond means any bond issued as part of an issue if—
										(i)the bond is issued
				by the State of Florida, Alabama, Louisiana, or Mississippi,
										(ii)95 percent or
				more of the proceeds of such issue are to be used to—
											(I)pay principal,
				interest, or premiums on qualified bonds issued by such State or any political
				subdivision of such State, or
											(II)make a loan to
				any political subdivision of such State to pay principal, interest, or premiums
				on qualified bonds issued by such political subdivision,
											(iii)the Governor of
				such State designates such bond for purposes of this subsection,
										(iv)the bond is a
				general obligation of such State and is in registered form (within the meaning
				of section 149(a)),
										(v)the maturity of
				such bond does not exceed 2 years, and
										(vi)the bond is
				issued after December 31, 2010, and before January 1, 2013.
										(B)State matching
				requirementA bond shall not be treated as a Gulf Oil Spill
				Recovery tax credit bond unless—
										(i)the issuer of such
				bond pledges as of the date of the issuance of the issue an amount equal to the
				face amount of such bond to be used for payments described in subclause (I) of
				subparagraph (A)(ii), or loans described in subclause (II) of such
				subparagraph, as the case may be, with respect to the issue of which such bond
				is a part, and
										(ii)any such payment
				or loan is made in equal amounts from the proceeds of such issue and from the
				amount pledged under clause (i).
										The
				requirement of clause (ii) shall be treated as met with respect to any such
				payment or loan made during the 1-year period beginning on the date of the
				issuance (or any successor 1-year period) if such requirement is met when
				applied with respect to the aggregate amount of such payments and loans made
				during such period.(C)Aggregate limit
				on bond designationsThe maximum aggregate face amount of bonds
				which may be designated under this subsection by the Governor of a State shall
				not exceed—
										(i)$200,000,000 in
				the case of the State of Florida,
										(ii)$200,000,000 in
				the case of the State of Louisiana,
										(iii)$100,000,000 in
				the case of the State of Mississippi, and
										(iv)$50,000,000 in
				the case of the State of Alabama.
										(D)Special rules
				relating to arbitrageA bond which is part of an issue shall not
				be treated as a Gulf Oil Spill Recovery tax credit bond unless, with respect to
				the issue of which the bond is a part, the issuer satisfies the arbitrage
				requirements of section 148 with respect to proceeds of the issue and any loans
				made with such proceeds.
									(5)Qualified
				bondFor purposes of this subsection—
									(A)In
				generalThe term qualified bond means any obligation
				of a State or political subdivision thereof which was outstanding on April 20,
				2010.
									(B)Exception for
				private activity bondsSuch term shall not include any private
				activity bond.
									(C)Exception for
				advance refundingsSuch term shall not include any bond with
				respect to which there is any outstanding refunded or refunding bond during the
				period in which a Gulf Oil Spill Recovery tax credit bond is outstanding with
				respect to such bond.
									(D)Use of proceeds
				requirementSuch term shall not include any bond issued as part
				of an issue if any portion of the proceeds of such issue was (or is to be) used
				to provide any property described in section 144(c)(6)(B).
									(6)Credit included
				in gross incomeGross income includes the amount of the credit
				allowed to the taxpayer under this subsection (determined without regard to
				paragraph (3)) and the amount so included shall be treated as interest
				income.
								(7)Other
				definitions and special rulesFor purposes of this
				subsection—
									(A)BondThe
				term bond includes any obligation.
									(B)Partnership; s
				corporation; and other pass-thru entities
										(i)In
				generalUnder regulations prescribed by the Secretary, in the
				case of a partnership, trust, S corporation, or other pass-thru entity, rules
				similar to the rules of section 41(g) shall apply with respect to the credit
				allowable under paragraph (1).
										(ii)No basis
				adjustmentIn the case of a bond held by a partnership or an S
				corporation, rules similar to the rules under section 1397E(i) shall
				apply.
										(C)Bonds held by
				regulated investment companiesIf any Gulf Oil Spill Recovery tax
				credit bond is held by a regulated investment company, the credit determined
				under paragraph (1) shall be allowed to shareholders of such company under
				procedures prescribed by the Secretary.
									(D)ReportingIssuers
				of Gulf Oil Spill Recovery tax credit bonds shall submit reports similar to the
				reports required under section 149(e).
									(E)Credit treated
				as nonrefundable bondholder creditFor purposes of this title,
				the credit allowed by this subsection shall be treated as a credit allowable
				under subpart H of part IV of subchapter A of this chapter.
									(k)Application of
				New Markets Tax Credit to Investments in Community Development Entities Serving
				Gulf Oil Spill Recovery ZoneFor purposes of section 45D—
								(1)a qualified
				community development entity shall be eligible for an allocation under
				subsection (f)(2) thereof of the increase in the new markets tax credit
				limitation described in paragraph (2) only if a significant mission of such
				entity is the recovery and redevelopment of the Gulf Oil Spill Recovery
				Zone,
								(2)the new markets
				tax credit limitation otherwise determined under subsection (f)(1) thereof
				shall be increased by an amount equal to—
									(A)$300,000,000 for
				2010 and 2011, to be allocated among qualified community development entities
				to make qualified low-income community investments within the Gulf Oil Spill
				Recovery Zone, and
									(B)$400,000,000 for
				2012, to be so allocated, and
									(3)subsection (f)(3)
				thereof shall be applied separately with respect to the amount of the increase
				under paragraph (2).
								(l)Treatment of
				Representations Regarding Income Eligibility for Purposes of Qualified
				Residential Rental Project RequirementsFor purposes of
				determining if any residential rental project meets the requirements of section
				142(d)(1) and if any certification with respect to such project meets the
				requirements under section 142(d)(7), the operator of the project may rely on
				the representations of any individual applying for tenancy in such project that
				such individual’s income will not exceed the applicable income limits of
				section 142(d)(1) upon commencement of the individual’s tenancy if such tenancy
				begins during the 6-month period beginning on and after the date such
				individual was displaced by reason of the Gulf Oil Spill.
							(m)Treatment of
				Public Utility Property Gulf Oil Spill Losses
								(1)In
				generalUpon the election of the taxpayer, in the case of any
				eligible public utility property loss—
									(A)section 165(i)
				shall be applied by substituting the fifth taxable year immediately
				preceding for the taxable year immediately
				preceding,
									(B)an application for
				a tentative carryback adjustment of the tax for any prior taxable year affected
				by the application of subparagraph (A) may be made under section 6411,
				and
									(C)section 6611 shall
				not apply to any overpayment attributable to such loss.
									(2)Eligible public
				utility property lossFor purposes of this subsection—
									(A)In
				generalThe term eligible public utility property
				loss means any loss with respect to public utility property located in
				the Gulf Oil Spill Recovery Zone and attributable to the Gulf Oil Spill.
									(B)Public utility
				propertyThe term public utility property has the
				meaning given such term by section 168(i)(10) without regard to the matter
				following subparagraph (D) thereof.
									(3)Waiver of
				limitationsIf refund or credit of any overpayment of tax
				resulting from the application of paragraph (1) is prevented at any time before
				the close of the 1-year period beginning on the date of the enactment of this
				section by the operation of any law or rule of law (including res judicata),
				such refund or credit may nevertheless be made or allowed if claim therefor is
				filed before the close of such period.
								(n)Tax Benefits Not
				Available With Respect to Certain Property
								(1)Qualified Gulf
				Oil Spill Recovery Zone propertyFor purposes of subsections (d),
				(e), and (j)(2)(B)(iv), the term qualified Gulf Oil Spill Recovery Zone
				property shall not include any property described in paragraph
				(3).
								(2)Qualified Gulf
				Oil Spill Recovery Zone casualty lossesFor purposes of
				subsection (j)(2)(B)(i), the term qualified Gulf Oil Spill Recovery Zone
				casualty loss shall not include any loss with respect to any property
				described in paragraph (3).
								(3)Property
				described
									(A)In
				generalFor purposes of this subsection, property is described in
				this paragraph if such property is—
										(i)any property used
				in connection with any private or commercial golf course, country club, massage
				parlor, hot tub facility, suntan facility, or any store the principal business
				of which is the sale of alcoholic beverages for consumption off premises,
				or
										(ii)any gambling or
				animal racing property.
										(B)Gambling or
				animal racing propertyFor purposes of subparagraph
				(A)(ii)—
										(i)In
				generalThe term gambling or animal racing property
				means—
											(I)any equipment,
				furniture, software, or other property used directly in connection with
				gambling, the racing of animals, or the on-site viewing of such racing,
				and
											(II)the portion of
				any real property (determined by square footage) which is dedicated to
				gambling, the racing of animals, or the on-site viewing of such racing.
											(ii)De minimis
				portionClause (i)(II) shall not apply to any real property if
				the portion so dedicated is less than 100 square feet.
										1400V–3.Housing tax
				benefits
							(a)Exclusion of
				Employer Provided Housing for Individual Affected by Gulf Oil Spill
								(1)In
				generalGross income of a qualified employee shall not include
				the value of any lodging furnished in-kind to such employee (and such
				employee’s spouse or any of such employee’s dependents) by or on behalf of a
				qualified employer for any month during the taxable year.
								(2)LimitationThe
				amount which may be excluded under paragraph (1) for any month for which
				lodging is furnished during the taxable year shall not exceed $600.
								(3)Treatment of
				exclusionThe exclusion under paragraph (1) shall be treated as
				an exclusion under section 119 (other than for purposes of sections 3121(a)(19)
				and 3306(b)(14)).
								(b)Employer Credit
				for Housing Employees Affected by Gulf Oil SpillFor purposes of
				section 38, in the case of a qualified employer, the Gulf Oil Spill housing
				credit for any month during the taxable year is an amount equal to 30 percent
				of any amount which is excludable from the gross income of a qualified employee
				of such employer under subsection (a) and not otherwise excludable under
				section 119.
							(c)Qualified
				EmployeeFor purposes of this section, the term qualified
				employee means, with respect to any month, an individual—
								(1)who had a
				principal residence (as defined in section 121) in the Gulf Oil Spill Recovery
				Zone on April 20, 2010, and
								(2)who performs
				substantially all employment services—
									(A)in the Gulf Oil
				Spill Recovery Zone, and
									(B)for the qualified
				employer which furnishes lodging to such individual.
									(d)Qualified
				EmployerFor purposes of this section, the term qualified
				employer means any employer with a trade or business located in the Gulf
				Oil Spill Recovery Zone.
							(e)Certain Rules to
				ApplyFor purposes of this subsection, rules similar to the rules
				of sections 51(i)(1) and 52 shall apply.
							(f)Application of
				SectionThis section shall apply to lodging furnished during the
				period—
								(1)beginning on the
				first day of the first month beginning after the date of the enactment of this
				section, and
								(2)ending on the date
				which is 6 months after the first day described in paragraph (1).
								1400V–4.Special
				rules for use of retirement funds
							(a)Tax-Favored
				Withdrawals From Retirement Plans
								(1)In
				generalSection 72(t) shall not apply to any qualified Gulf Oil
				Spill distribution.
								(2)Aggregate dollar
				limitation
									(A)In
				generalFor purposes of this subsection, the aggregate amount of
				distributions received by an individual which may be treated as qualified Gulf
				Oil Spill distributions for any taxable year shall not exceed the excess (if
				any) of—
										(i)$100,000,
				over
										(ii)the aggregate
				amounts treated as qualified Gulf Oil Spill distributions received by such
				individual for all prior taxable years.
										(B)Treatment of
				plan distributionsIf a distribution to an individual would
				(without regard to subparagraph (A)) be a qualified Gulf Oil Spill
				distribution, a plan shall not be treated as violating any requirement of this
				title merely because the plan treats such distribution as a qualified Gulf Oil
				Spill distribution, unless the aggregate amount of such distributions from all
				plans maintained by the employer (and any member of any controlled group which
				includes the employer) to such individual exceeds $100,000.
									(C)Controlled
				groupFor purposes of subparagraph (B), the term controlled
				group means any group treated as a single employer under subsection (b),
				(c), (m), or (o) of section 414.
									(3)Amount
				distributed may be repaid
									(A)In
				generalAny individual who receives a qualified Gulf Oil Spill
				distribution may, at any time during the 3-year period beginning on the day
				after the date on which such distribution was received, make one or more
				contributions in an aggregate amount not to exceed the amount of such
				distribution to an eligible retirement plan of which such individual is a
				beneficiary and to which a rollover contribution of such distribution could be
				made under section 402(c), 403(a)(4), 403(b)(8), 408(d)(3), or 457(e)(16), as
				the case may be.
									(B)Treatment of
				repayments of distributions from eligible retirement plans other than
				irasFor purposes of this title, if a contribution is made
				pursuant to subparagraph (A) with respect to a qualified Gulf Oil Spill
				distribution from an eligible retirement plan other than an individual
				retirement plan, then the taxpayer shall, to the extent of the amount of the
				contribution, be treated as having received the qualified Gulf Oil Spill
				distribution in an eligible rollover distribution (as defined in section
				402(c)(4)) and as having transferred the amount to the eligible retirement plan
				in a direct trustee to trustee transfer within 60 days of the
				distribution.
									(C)Treatment of
				repayments for distributions from irasFor purposes of this
				title, if a contribution is made pursuant to subparagraph (A) with respect to a
				qualified Gulf Oil Spill distribution from an individual retirement plan (as
				defined by section 7701(a)(37)), then, to the extent of the amount of the
				contribution, the qualified Gulf Oil Spill distribution shall be treated as a
				distribution described in section 408(d)(3) and as having been transferred to
				the eligible retirement plan in a direct trustee to trustee transfer within 60
				days of the distribution.
									(4)DefinitionsFor
				purposes of this subsection—
									(A)Qualified Gulf
				Oil Spill distributionExcept as provided in paragraph (2), the
				term qualified Gulf Oil Spill distribution means any distribution
				from an eligible retirement plan made on or after April 20, 2010, and before
				January 1, 2012, to an individual whose principal place of abode on April 20,
				2010, is located in the Gulf Oil Spill Recovery Zone and who has sustained an
				economic loss by reason of the Gulf Oil Spill.
									(B)Eligible
				retirement planThe term eligible retirement plan
				shall have the meaning given such term by section 402(c)(8)(B).
									(5)Income inclusion
				spread over 3-year period
									(A)In
				generalIn the case of any qualified Gulf Oil Spill distribution,
				unless the taxpayer elects not to have this paragraph apply for any taxable
				year, any amount required to be included in gross income for such taxable year
				shall be so included ratably over the 3-taxable year period beginning with such
				taxable year.
									(B)Special
				ruleFor purposes of subparagraph (A), rules similar to the rules
				of subparagraph (E) of section 408A(d)(3) shall apply.
									(6)Special
				rules
									(A)Exemption of
				distributions from trustee to trustee transfer and withholding
				rulesFor purposes of sections 401(a)(31), 402(f), and 3405,
				qualified Gulf Oil Spill distributions shall not be treated as eligible
				rollover distributions.
									(B)Qualified Gulf
				Oil Spill distributions treated as meeting plan distribution
				requirementsFor purposes this title, a qualified Gulf Oil Spill
				distribution shall be treated as meeting the requirements of sections
				401(k)(2)(B)(i), 403(b)(7)(A)(ii), 403(b)(11), and 457(d)(1)(A).
									(b)Recontributions
				of Withdrawals for Home Purchases
								(1)Recontributions
									(A)In
				generalAny individual who received a qualified distribution may,
				during the applicable period, make one or more contributions in an aggregate
				amount not to exceed the amount of such qualified distribution to an eligible
				retirement plan (as defined in section 402(c)(8)(B)) of which such individual
				is a beneficiary and to which a rollover contribution of such distribution
				could be made under section 402(c), 403(a)(4), 403(b)(8), or 408(d)(3), as the
				case may be.
									(B)Treatment of
				repaymentsRules similar to the rules of subparagraphs (B) and
				(C) of subsection (a)(3) shall apply for purposes of this subsection.
									(2)Qualified
				distributionFor purposes of this subsection, the term
				qualified distribution means any distribution—
									(A)described in
				section 401(k)(2)(B)(i)(IV), 403(b)(7)(A)(ii) (but only to the extent such
				distribution relates to financial hardship), 403(b)(11)(B), or
				72(t)(2)(F),
									(B)received after
				October 31, 2005, and before April 30, 2010, and
									(C)which was to be
				used to purchase or construct a principal residence in the Gulf Oil Spill
				Recovery Zone, but which was not so purchased or constructed on account of the
				Gulf Oil Spill.
									(3)Applicable
				periodFor purposes of this subsection, the term applicable
				period means the period beginning on April 20, 2010, and ending on
				October 20, 2010.
								(c)Loans From
				Qualified Plans
								(1)Increase in
				limit on loans not treated as distributionsIn the case of any
				loan from a qualified employer plan (as defined under section 72(p)(4)) to a
				qualified individual made during the applicable period—
									(A)clause (i) of
				section 72(p)(2)(A) shall be applied by substituting $100,000
				for $50,000, and
									(B)clause (ii) of
				such section shall be applied by substituting the present value of the
				nonforfeitable accrued benefit of the employee under the plan for
				one-half of the present value of the nonforfeitable accrued benefit of
				the employee under the plan.
									(2)Delay of
				repaymentIn the case of a qualified individual with an
				outstanding loan on or after the qualified beginning date from a qualified
				employer plan (as defined in section 72(p)(4))—
									(A)if the due date
				pursuant to subparagraph (B) or (C) of section 72(p)(2) for any repayment with
				respect to such loan occurs during the period beginning on the qualified
				beginning date and ending on December 31, 2011, such due date shall be delayed
				for 1 year,
									(B)any subsequent
				repayments with respect to any such loan shall be appropriately adjusted to
				reflect the delay in the due date under paragraph (1) and any interest accruing
				during such delay, and
									(C)in determining the
				5-year period and the term of a loan under subparagraph (B) or (C) of section
				72(p)(2), the period described in subparagraph (A) shall be disregarded.
									(3)Qualified
				individualFor purposes of this subsection, the term
				qualified individual means an individual whose principal place of
				abode on April 20, 2010, is located in the Gulf Oil Spill Recovery Zone and who
				has sustained an economic loss by reason of the Gulf Oil Spill.
								(4)Applicable
				period; qualified beginning dateFor purposes of this
				subsection—
									(A)the applicable
				period is the period beginning on April 20, 2010, and ending on December 31,
				2011, and—
									(B)the qualified
				beginning date is April 20, 2010.
									(d)Provisions
				Relating to Plan Amendments
								(1)In
				generalIf this subsection applies to any amendment to any plan
				or annuity contract, such plan or contract shall be treated as being operated
				in accordance with the terms of the plan during the period described in
				paragraph (2)(B)(i).
								(2)Amendments to
				which subsection applies
									(A)In
				generalThis subsection shall apply to any amendment to any plan
				or annuity contract which is made—
										(i)pursuant to any
				provision of this section, or pursuant to any regulation issued by the
				Secretary or the Secretary of Labor under any provision of this section,
				and
										(ii)on or before the
				last day of the first plan year beginning on or after January 1, 2012, or such
				later date as the Secretary may prescribe.
										In the
				case of a governmental plan (as defined in section 414(d)), clause (ii) shall
				be applied by substituting the date which is 2 years after the date otherwise
				applied under clause (ii).(B)ConditionsThis
				subsection shall not apply to any amendment unless—
										(i)during the
				period—
											(I)beginning on the
				date that this section or the regulation described in subparagraph (A)(i) takes
				effect (or in the case of a plan or contract amendment not required by this
				section or such regulation, the effective date specified by the plan),
				and
											(II)ending on the
				date described in subparagraph (A)(ii) (or, if earlier, the date the plan or
				contract amendment is adopted),
											the plan or
				contract is operated as if such plan or contract amendment were in effect;
				and(ii)such plan or
				contract amendment applies retroactively for such period.
										1400V–5.Employee
				Retention Credit for Employers Affected by Gulf Oil Spill
							(a)In
				generalFor purposes of section 38, in the case of an eligible
				employer, the Gulf Oil Spill employee retention credit for any taxable year is
				an amount equal to 40 percent of the qualified wages with respect to each
				eligible employee of such employer for such taxable year. For purposes of the
				preceding sentence, the amount of qualified wages which may be taken into
				account with respect to any individual shall not exceed $6,000.
							(b)DefinitionsFor
				purposes of this subsection—
								(1)Eligible
				employerThe term eligible employer means any
				employer—
									(A)which conducted an
				active trade or business on April 20, 2010, in the Gulf Oil Spill Recovery
				Zone, and
									(B)with respect to
				whom the trade or business described in subparagraph (A) is inoperable on any
				day after April 20, 2010, and before January 1, 2011, as a result of damage
				sustained by reason of the Gulf Oil Spill.
									(2)Eligible
				employeeThe term eligible employee means with
				respect to an eligible employer an employee whose principal place of employment
				on April 20, 2010, with such eligible employer was in the Gulf Oil Spill
				Recovery Zone.
								(3)Qualified
				wagesThe term qualified wages means wages (as
				defined in section 51(c)(1)), but without regard to section 3306(b)(2)(B)) paid
				or incurred by an eligible employer with respect to an eligible employee on any
				day after April 20, 2010, and before January 1, 2011, which occurs during the
				period—
									(A)beginning on the
				date on which the trade or business described in paragraph (1) first became
				inoperable at the principal place of employment of the employee immediately
				before the Gulf Oil Spill, and
									(B)ending on the date
				on which such trade or business has resumed significant operations at such
				principal place of employment.
									Such term shall include wages paid
				without regard to whether the employee performs no services, performs services
				at a place of employment different than such principal place of employment, or
				performs services at such principal place of employment before significant
				operations have resumed.(c)Certain rules To
				applyFor purposes of this section, rules similar to the rules of
				sections 51(i)(1) and 52 shall apply.
							(d)Employee not
				taken into account more than onceAn employee shall not be
				treated as an eligible employee for purposes of this subsection for any period
				with respect to any employer if such employer is allowed a credit under section
				51 with respect to such employee for such period.
							1400V–6.Additional
				tax relief provisions
							(a)Temporary
				Suspension of Limitations on Charitable Contributions
								(1)In
				generalExcept as otherwise provided in paragraph (2), section
				170(b) shall not apply to qualified contributions and such contributions shall
				not be taken into account for purposes of applying subsections (b) and (d) of
				section 170 to other contributions.
								(2)Treatment of
				excess contributionsFor purposes of section 170—
									(A)IndividualsIn
				the case of an individual—
										(i)LimitationAny
				qualified contribution shall be allowed only to the extent that the aggregate
				of such contributions does not exceed the excess of the taxpayer’s contribution
				base (as defined in subparagraph (F) of section 170(b)(1)) over the amount of
				all other charitable contributions allowed under section 170(b)(1).
										(ii)CarryoverIf
				the aggregate amount of qualified contributions made in the contribution year
				(within the meaning of section 170(d)(1)) exceeds the limitation of clause (i),
				such excess shall be added to the excess described in the portion of
				subparagraph (A) of such section which precedes clause (i) thereof for purposes
				of applying such section.
										(B)CorporationsIn
				the case of a corporation—
										(i)LimitationAny
				qualified contribution shall be allowed only to the extent that the aggregate
				of such contributions does not exceed the excess of the taxpayer’s taxable
				income (as determined under paragraph (2) of section 170(b)) over the amount of
				all other charitable contributions allowed under such paragraph.
										(ii)CarryoverRules
				similar to the rules of subparagraph (A)(ii) shall apply for purposes of this
				subparagraph.
										(3)Exception to
				overall limitation on itemized deductionsSo much of any
				deduction allowed under section 170 as does not exceed the qualified
				contributions paid during the taxable year shall not be treated as an itemized
				deduction for purposes of section 68.
								(4)Qualified
				contributions
									(A)In
				generalFor purposes of this subsection, the term qualified
				contribution means any charitable contribution (as defined in section
				170(c)) if—
										(i)such contribution
				is paid during the period beginning on April 20, 2010, and ending on December
				31, 2012, in cash to an organization described in section 170(b)(1)(A) (other
				than an organization described in section 509(a)(3)),
										(ii)in the case of a
				contribution paid by a corporation, such contribution is for relief efforts
				related to the Gulf Oil Spill, and
										(iii)the taxpayer has
				elected the application of this subsection with respect to such
				contribution.
										(B)ExceptionSuch
				term shall not include a contribution if the contribution is for establishment
				of a new, or maintenance in an existing, segregated fund or account with
				respect to which the donor (or any person appointed or designated by such
				donor) has, or reasonably expects to have, advisory privileges with respect to
				distributions or investments by reason of the donor’s status as a donor.
									(C)Application of
				election to partnerships and s corporationsIn the case of a
				partnership or S corporation, the election under subparagraph (A)(iii) shall be
				made separately by each partner or shareholder.
									(b)Suspension of
				Certain Limitations on Personal Casualty LossesParagraphs (1)
				and (2)(A) of section 165(h) shall not apply to losses described in section
				165(c)(3) which arise in the Gulf Oil Spill Recovery Zone on or after April 20,
				2010, and which are attributable to the Gulf Oil Spill. In the case of any
				other losses, section 165(h)(2)(A) shall be applied without regard to the
				losses referred to in the preceding sentence.
							(c)Required
				Exercise of Authority Under Section
				7508AIn the case of any
				taxpayer determined by the Secretary to be affected by the Gulf Oil Spill, any
				relief provided by the Secretary under section 7508A shall be for a period
				ending not earlier than October 20, 2011.
							(d)Special Rule for
				Determining Earned Income
								(1)In
				generalIn the case of a qualified individual, if the earned
				income of the taxpayer for the taxable year which includes the applicable date
				is less than the earned income of the taxpayer for the preceding taxable year,
				the credits allowed under sections 24(d) and 32 may, at the election of the
				taxpayer, be determined by substituting—
									(A)such earned income
				for the preceding taxable year, for
									(B)such earned income
				for the taxable year which includes the applicable date.
									(2)Qualified
				individualFor purposes of this subsection, the term
				qualified individual means any individual—
									(A)whose principal
				place of abode on April 20, 2010, was located in the Gulf Oil Spill Recovery
				Zone, and
									(B)who was displaced
				from such principal place of abode by reason of the Gulf Oil Spill.
									(3)Applicable
				dateFor purposes of this subsection, the term applicable
				date means April 20, 2010.
								(4)Earned
				incomeFor purposes of this subsection, the term earned
				income has the meaning given such term under section 32(c).
								(5)Special
				rules
									(A)Application to
				joint returnsFor purposes of paragraph (1), in the case of a
				joint return for a taxable year which includes the applicable date—
										(i)such paragraph
				shall apply if either spouse is a qualified individual, and
										(ii)the earned income
				of the taxpayer for the preceding taxable year shall be the sum of the earned
				income of each spouse for such preceding taxable year.
										(B)Uniform
				application of electionAny election made under paragraph (1)
				shall apply with respect to both sections 24(d) and section 32.
									(C)Errors treated
				as mathematical errorFor purposes of section 6213, an incorrect
				use on a return of earned income pursuant to paragraph (1) shall be treated as
				a mathematical or clerical error.
									(D)No effect on
				determination of gross income, etcExcept as otherwise provided
				in this subsection, this title shall be applied without regard to any
				substitution under paragraph (1).
									(e)Secretarial
				Authority To Make Adjustments Regarding Taxpayer and Dependency
				StatusWith respect to taxable years beginning in 2010 or 2011,
				the Secretary may make such adjustments in the application of the internal
				revenue laws as may be necessary to ensure that taxpayers do not lose any
				deduction or credit or experience a change of filing status by reason of
				temporary relocations by reason of the Gulf Oil Spill. Any adjustments made
				under the preceding sentence shall ensure that an individual is not taken into
				account by more than one taxpayer with respect to the same tax benefit.
							1400V–7.Special
				rules for mortgage revenue bonds
							(a)In
				GeneralIn the case of financing provided with respect to
				owner-occupied residences in the Gulf Oil Spill Recovery Zone, section 143
				shall be applied—
								(1)by treating any
				such residence as a targeted area residence,
								(2)by applying
				subsection (f)(3) thereof without regard to subparagraph (A) thereof,
				and
								(3)by substituting
				$150,000 for $15,000 in subsection (k)(4)
				thereof.
								(b)ApplicationSubsection
				(a) shall not apply to financing provided after December 31,
				2010.
							.
			(b)Conforming
			 Amendments
				(1)Paragraph (2) of
			 section 54(c) is amended by inserting section 1400V–2(j), after
			 1400N(l).
				(2)Subparagraph (A)
			 of section 6049(d)(8) is amended—
					(A)by striking
			 or 1400N(l)(6) and inserting , 1400N(l)(6), or
			 1400V–2(k)(6), and
					(B)by striking
			 or 1400N(l)(2)(D) and inserting 1400N(l)(2)(D), or
			 1400V–2(j)(2)(D).
					(3)Subsection (b) of
			 section 38 is amended by striking plus at the end of paragraph
			 (35), by striking the period at the end of paragraph (36) and inserting a
			 comma, and by adding at the end the following new paragraphs:
					
						(37)the Gulf Oil
				Spill housing credit determined under section 1400V–3(b), plus
						(38)the Gulf Oil
				Spill employee retention credit determined under section
				1400V–5(a).
						.
				(4)Section 280C(a) is
			 amended by striking and 1400R and inserting 1400R,
			 1400V–3(b), and 1400V–5.
				(5)The table of parts
			 for subchapter Y of chapter 1 is amended by adding at the end the following new
			 item:
					
						
							Part IV. Tax Benefits for Gulf Oil Spill Recovery
				Zone.
						
						.
				(c)Effective
			 Date
				(1)In
			 generalExcept as provided in paragraph (2), the amendments made
			 by this section shall apply to taxable years ending on or after April 20,
			 2010.
				(2)CarrybacksSubsections
			 (j) and (n) of section 1400V–2 of the Internal Revenue Code of 1986 (as added
			 by this section) shall apply to losses arising in such taxable years.
				3.Special extension
			 of bonus depreciation placed in service date for taxpayers affected by the Gulf
			 Oil SpillIn applying the rule
			 under section 168(k)(2)(A)(iv) of the Internal Revenue Code of 1986 to any
			 property described in subparagraph (B) or (C) of section 168(k)(2) of such
			 Code—
			(1)the placement in
			 service of which—
				(A)is to be located
			 in the Gulf Oil Recovery Zone (as defined in section 1400V–1 of such Code),
			 and
				(B)is to be made by
			 any taxpayer affected by the Gulf Oil Spill (as defined in section 1400V–1 of
			 such Code), or
				(2)which is
			 manufactured in such Zone by any person affected by the Gulf Oil Spill,
			the Secretary of the Treasury may, on a
			 taxpayer by taxpayer basis, extend the required date of the placement in
			 service of such property under such section by such period of time as is
			 determined necessary by the Secretary but not to exceed 1 year. For purposes of
			 the preceding sentence, the determination shall be made by only taking into
			 account the effect of the Gulf Oil spill on the date of such placement by the
			 taxpayer.4.Gulf Coast
			 Recovery BondsIt is the sense
			 of the Congress that the Secretary of the Treasury, or the Secretary’s
			 delegate, should designate one or more series of bonds or certificates (or any
			 portion thereof) issued under section 3105 of title 31, United States Code, as
			 Gulf Oil Spill Recovery Bonds in response to the Gulf Oil Spill
			 (as defined in section 1400V–1 of the Internal Revenue Code of 1986).
		
